HUGHES, J.
The National Quarries Co. in operating its quarries had used dynamite and at the close, of operations on one day, let lie exposed a. stick of dynamite. Harold Lehman, a minor, in the act of trespassing, came upon the grounds of the Company and finding the stick of dynamite, stole the same and took it off the premises, ignited the fuse attached thereto, which resulted in an explosion and his injury.
The Allen Common Pleas, where suit was brought, directed a verdict in favor of the Company and error was prosecuted. The Court of Appeals held:
1. Actionable negligence exists only , where one whose act causes or occasions the injury, owes to the injured person a duty. .
2. It is well settled in Ohio that one owes no duty to a trespasser except to refrain from wilful wrongdoing. 102 OS. 176 at 183.
3. The plaintiff was not only a technical trespasser; but he committed a moral wrong in stealing the property of the Company and carrying it away.
4. While the statute forbidding the keeping of dynamite on premises, unguarded or exposed, is general, it seems improbable that the legislature should have enacted this law for the protection of one who is not only guilty of trespass; but also of actually stealing its property, the handling of which resulted in his injury.
5. “A violation of a statutory duty can be made the foundation of an action only by a person belonging to the class intended to be protected by such regulation.-Such statutes are designated for the protection, not of the wrongdoers or trespassers, but for those who are rightfully upon the premises.
Judgment affirmed.